Ellis, J.
Concurring.
I cannot agree to the reasoning in this case, although T am in accord with the conclusion reached because if, as. held in the cases of State ex rel. West v. Hilburn, 70 Fla. 55, 69 South. Rep. 784, and State ex rel. West v. Butler, 70 Fla. 102, 69 South. Rep. 771, the legislature could not by law provide for the appointment of two circuit judges for one circuit, it could not provide by law under the same constitution for two circuit judges although of different circuits functioning at the same time in the s.ame county. That such is the case in Duval County is by constitutional provision especially applicable to that county.'
My understanding of the two cases above referred to is that they hold that it was the settled policy of this State (until the adoption of the amendment proposed.in 1921, which became Section 43 of Article V) that only “one Judge should be assigned to each circuit.” In a dissenting opinion written by me in the first of the two cases above cited I expressed the view that Chapter 6899, which provided for the appointment of two judges for one circuit, was valid. In that view Mr. Justice Cockrell, then a member of the court, agreed, but a majority of the court held otherwise.
Chapter 6900 Acts of 1915 was passed at the same session of the legislature and was approved by the Governor the day following the passage over his veto of 'Chapter 6899. One Act provided for the appointment of two judges for one .circuit. ■ -The other provided that two judges, already holding commissions but for different circuits, may be temporarily assigned to one circuit. • Section *698 of Article V of the constitution provides that the ‘ ‘ Governor may, in his discretion, order a temporary exchange of circuits by the respective Judges, or order any Judge to hold one or more terms or parts of terms in any other circuit than .that to which he is assigned.”
Now, in the Hilburn and Butler cases the court held under that constitution that it was the settled policy of this State that there could be only one judge assigned to each circuit, but if a judge of one circuit could be ordered to hold a term of court in another circuit and the resident judge could still exercise the powers and jurisdiction of a judge of the same circuit, there would certainly arise the situation of two judges being assigned temporairly at least to the same circuit. I think that the majority opinion in this ease modifies the opinions in the Hilburn and Butler eases to the extent that while there cannot be two judges permanently assigned to one circuit .there may be two temporarily assigned to one circuit.
I am unable to appreciate the distinction because under the Hilburn and Butler cases the constitution was interpreted to mean that there could be only one judge of one circuit court.
I think that under Section 35 Article V of the constitution, amended in 1910, provision was made for the growth of the State or just such an emergency as has arisen in Bade County by changing'the settled policy that had theretofore existed of having only one judge to the circuit court and left it to legislative discretion to provide for two or more judges to one circuit permanently or temporarily, and Chapters 6899 and 6900; Acts'of 1915, were enacted in the exercise of the legislative power of which the amendment, after removing the restriction imposed by the section amended, became declaratory in express words'thereby re*70moving the implied limitation imposed by Section 8 of Article Y.
Now since the court in the Hilburn and Butler cases has said that there cannot be two judges to one circuit permanently, how does it come about that there can be two judges to one circuit temporarily?
A judge of one circuit has no more power or jurisdiction in some other circuit than a private citizen. To enable him to exerecise the functions of a judge of that other circuit be must be assigned to that circuit by the Governor temporarily under the provision of Article Y of the constitution, but as the court says there cannot be two judges assigned to one circuit, it follows that when a judge from one circuit is assigned temporarily to another circuit, the judge of the latter ceases temporarily to have the power or jurisdiction of a judge of the latter circuit.
The conclusion in this case however is that two judges may exercise the powers and jurisdiction of judge of one circuit at the same time. The conclusion is in accordance with that arrived at by Mr. Justice Cockrell and the writer in the dissenting opinion in the ITilburn case but by different reasoning.